Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-3, 5-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to identifying, among the plurality of row buffers, a row buffer associated with the row by row buffer assignment metadata, wherein the row buffer assignment metadata comprises, for each row buffer of the plurality of row buffers, a corresponding tag identifying a row that is temporarily associated with the row buffer; and perform a memory access operation using the row buffer.
4.	With respect to dependent claims 2-3, 5-8, since these claims are depending on claim 1, therefore claims 2-3, 5-8 are allowable subject matter. 
5.	With respect to independent claims 9, there is no teaching, suggestion, or motivation for combination in the prior art to identify, among the plurality of row buffers, a row buffer associated with the row by row buffer assignment metadata, wherein the row buffer assignment metadata comprises, for each row buffer of the plurality of row buffers, a corresponding tag identifying a row that is temporarily associated with the row buffer; and perform a memory access operation using the row buffer.
6.	With respect to dependent claims 10-16, since these claims are depending on claim 9, therefore claims 10-16 are allowable subject matter. 
7.	With respect to independent claims 17, there is no teaching, suggestion, or motivation for combination in the prior art to  identify, among a set of row buffers associated with the memory bank, a row buffer associated with the row by row buffer assignment metadata, wherein the row buffer assignment metadata comprises, for each row buffer of the plurality of row buffers, a corresponding tag identifying a row that is temporarily associated with the row buffer; and perform a memory access operation using the row buffer.
8.	With respect to dependent claims 18-21, since these claims are depending on claim 17, therefore claims 18-21 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Chang et al (Pub. No.:  US 2013/0290607).
		Chang et al (Pub. No.:  US 2013/0290607) shows cache tag and row ID.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
08/16/2022
/HAN YANG/
Primary Examiner, Art Unit 2824